Citation Nr: 9920182	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $1,346.87.

(The issues of the veteran's entitlement to increased 
evaluations for his service-connected disabilities and his 
claimed entitlement to a total rating based upon individual 
unemployability are subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1945 to 
April 1946, and from December 1947 to September 1966.

This matter arises from various decisions rendered since June 
1994 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Muskogee, Oklahoma, 
Regional Office (RO).  Therein, it was held that recovery of 
the loan guaranty indebtedness of $1,346.87 would not violate 
the principles of equity and good conscience.  The case 
previously was submitted to the Board of Veterans' Appeals 
(Board) for appellate consideration in October 1994.  The 
Board determined that the veteran had submitted new and 
material evidence in conjunction with his claim, and that, 
pursuant to the liberalizing provisions of Public Law 101-237 
enacted December 18, 1989, the veteran's claim had been 
reopened.  The case then was remanded to the RO for de novo 
review.  That was accomplished, and the RO returned the case 
to the Board for final appellate consideration.


FINDINGS OF FACT

1.  In July 1968, the veteran purchased a home with a loan 
that was guaranteed by VA.

2.  As a result of the veteran's failure to make his monthly 
mortgage payments, mortgage foreclosure proceedings were 
initiated in December 1972, and completed in April 1973.

3.  Following foreclosure on the subject property, the lender 
submitted a claim to VA under the terms of the loan guaranty.

4.  VA paid the lender's loan guaranty claim, and the 
resulting loss to the Government in the amount of $1,346.87 
was charged as a debt to the veteran.  

5.  The indebtedness of $1,346.87 was not the result of 
fraud, misrepresentation, or bad faith by the veteran.

6.  The total amount of the indebtedness at issue was 
recouped from the veteran's disability compensation benefits 
by May 1985.

7.  The appellant was at fault in the creation of the 
indebtedness at issue.

8.  The appellant's income, with due consideration given to 
the cost of life's basic necessities, has not been shown to 
have been insufficient to permit recoupment of his loan 
guaranty indebtedness from his disability compensation 
benefits during the latter part of 1984 and the early part of 
1985.

9.  Recovery of the loan guaranty indebtedness did not 
subject the veteran to undue economic hardship.


CONCLUSIONS OF LAW

1.  After default in payment of the veteran's VA guaranteed 
loan, there was a loss of the property which served as a 
security for that loan.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964 (1998).

2.  Recovery of the loan guaranty indebtedness in the amount 
of $1,346.87 would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.964, 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed, and that the 
case is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that the appellant has not 
questioned the validity of the indebtedness at issue; 
instead, his contentions go to the question of his relative 
degree of fault in the debt's creation.  Because the 
appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  Also of note is that the RO considered the facts in 
this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-a-vis VA, whether collection would 
deprive the debtor or family of basic necessities, whether 
withholding all or a part of the veteran's monetary benefits 
by way of recoupment would nullify the objective for which 
such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the veteran's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

The indebtedness at issue resulted from the veteran's failure 
to meet his monthly mortgage obligations.  This is so, 
notwithstanding illness that he may have experienced at that 
time.  Thus, the veteran clearly was at fault in the creation 
of the debt.  Conversely, VA did nothing to hamper the 
veteran's ability to meet his monthly mortgage obligations.  
Nor did VA commit any other act that resulted in the 
indebtedness now at issue.  Although the veteran asserts that 
the property in question was worth more than the selling 
price at the foreclosure sale, he has not offered any 
evidence that would tend to indicate that any impropriety 
took place in conjunction with that sale.  As such, it must 
be concluded that VA was without fault in the debt's 
creation.

Notwithstanding the relative degree of fault by the veteran 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
deprived him of life's basic necessities when it was recouped 
from his disability compensation benefits during the latter 
part of 1984 and the early part of 1985.  The veteran 
contends that it did.  However, he offers no supporting 
information in this regard.  In his correspondence dated in 
April 1997, he indicated that he was entitled to both 
disability compensation and military retirement benefits.  
Aside from the veteran's contentions, there is nothing to 
indicate that the benefits received by the veteran were 
insufficient to maintain his financial solvency at that time.  
Nor has any evidence been offered to indicate that recoupment 
from his disability compensation benefits deprived him of 
life's basic necessities.  As such, the Board must conclude 
that recoupment of the indebtedness during 1984 and 1985 did 
not subject the veteran to undue economic hardship.

Of further note is that there is no indication that 
recoupment of the loan guaranty indebtedness from the 
veteran's disability compensation benefits nullified the 
objective for which those benefits were intended.  The VA 
disability compensation program is intended to compensate 
veterans for injuries incurred during military service.  It 
is not intended as a supplemental form of income based upon 
economic need.  Moreover, there is no indication that the 
veteran relinquished a valuable right or incurred any 
additional legal obligation by relying upon the VA loan 
guaranty program.  The veteran was in no way misled into 
forfeiting a valuable benefit to which he otherwise might 
have been entitled by availing himself of the opportunities 
of home ownership.  

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the veteran was unjustly enriched by 
his receipt of VA home loan guaranty benefits.  In this 
regard, the veteran's fault, and his apparent ability to 
repay the indebtedness by way of recoupment during 1984 and 
1985 override other equitable considerations.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $1,346.87 is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals




 

